     Case: 1:21-cv-03199 Document #: 42 Filed: 08/20/21 Page 1 of 2 PageID #:2433




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NIKE, INC.,
                                                 Case No. 21-cv-03199
              Plaintiff,
                                                 Judge Charles R. Norgle
v.
                                                 Magistrate Judge Jeffrey Cole
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff Nike, Inc.

(“Plaintiff” or “Nike”) hereby dismisses this action without prejudice as to the following

Defendants:

                Defendant Name                                  Line No.
              Whaletill Official Store                             77
      xihuaxianchiyingxianglongyalihezuoting                      102
                    Zhikang68                                     119
   Case: 1:21-cv-03199 Document #: 42 Filed: 08/20/21 Page 2 of 2 PageID #:2434




Dated this 20th day of August 2021.   Respectfully submitted,

                                      /s/ RiKaleigh C. Johnson
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      RiKaleigh C. Johnson
                                      Jake M. Christensen
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      rjohnson@gbc.law
                                      jchristensen@gbc.law

                                      Counsel for Plaintiff Nike, Inc.




                                         2
